Title: To James Madison from William C. C. Claiborne, 23 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


23 September 1804, New Orleans. “I enclose for your perusal a late Letter to me from the Marquis of Casa Calvo, relative to the Insurrection in West Florida, together with a Copy of my Answer thereto.
“The Marquis has considerable Influence among the old Inhabitants of this Province, and being on that account particularly desirous that a good understanding between us should exist, I have hitherto paid great attention as well to his Person, as to his Communications; But finding of late that he is becoming troublesome, I shall probably (in a short time) refuse to hold any official Correspondence with the Marquis, until he shall have been acknowledged by the President as a public Agent on the part of Spain.
“Moralis and many other Officers of Spain both civil & Military are still in this City, And two large Rooms in the public Store Houses, and the Artillery Yard, continue in possession of the Spanish Authorities, or rather serve as places of Deposit for their Military Stores.”
